DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of claims 1-7 and 15-17 in the reply filed on March 4, 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed applications are Provisional application No. 62/247778 filed on 29 October 2015 and Provisional application No. 62/396240 filed on 19 September 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 December 2018 and 28 August 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. (US PG Pub. No. 2015/0335267 A1) (hereinafter “Cormier”), Martino et al. (US PG Pub. No. 2013/0303929 A1) (hereinafter “Martino”), and Giron et al. (US PG Pub. No. 2005/0177056 A1) (hereinafter “Giron”).

Cormier was cited in applicant’s IDS submitted on August 28, 2019.
Giron was cited in applicant’s IDS submitted on December 28, 2018.
	With respect to claim 1, Cormier teaches a handheld breath analysis device (par.0010 “...facilitating delivery of the VOCs collected from said sample to an appropriate instrument for high-accuracy multi-compound analysis...portable and easy to use”), comprising: a breath input port having a mouthpiece that enables a user to exhale a breath sample into the breath analysis device (users exhales breath via mouthpiece 102 in Fig. 1); a valve fluidly coupled to the breath input port (4-way valve 105 coupled downstream of mouthpiece 102 in Fig. 1), the valve switchable between a first position in which breath exhaled into the breath input port is vented from the breath analysis device without exposure to an analyte sensor (par.0035 “During the first part of the exhalation, which typically will comprise non-alveolar breath, the breath is conveyed through a 4-way valve and vented out of the instrument via the exhaust 106”; see also Fig. 1), and a second position in which breath exhaled into the breath input port is routed for analysis (par.0035 “Once the capnometer 104 detects that the CO2 in the breath passing through has reached the appropriate threshold level indicating alveolar breath, the Microprocessor 203 responds by signaling the relay array 206 to in turn 
	However, Cormier does not teach an analyte sensor capable of measuring a concentration of an analyte in breath; breath exhaled into the breath input port is routed to the analyte sensor; a pressure sensor configured to detect an initiation of exhalation into the breath input port; the controller configured to control a timing with which the valve is switched from the first position to the second position based at least partly on an amount of time transpired since initiation of exhalation is detected using the pressure sensor.

Martino teaches:
[0019] Turning now to the drawings, reference numeral 10 in FIG. 1 generally identifies an apparatus for detecting an upper respiratory bacterial infection from exhaled mammalian breath. The apparatus 10 includes a colorimetric sensor array cartridge 20 (shown in isolation in FIGS. 2-3) having a plurality of chemoresponsive sensors or colorants whose spectral response characteristic changes when exposed to bacteria-produced analytes in the exhaled mammalian breath. As used herein, the term "colorant" means any material that absorbs and/or scatters and/or reflects and/or emits light when exposed to higher frequency electromagnetic radiation, including ultraviolet light, infrared light and visible light. The term "chemoresponsive colorant" means a colorant that undergoes a change in spectral properties in response to a change in its chemical environment by exposure to the analytes. The term "change in spectral properties" of a colorant means a change in the frequency and/or intensity of the light the colorant absorbs and/or scatters and/or reflects and/or emits. The term "dye" means a soluble colorant. The term "pigment" means an insoluble colorant.

Giron teaches:
[0072] According to a second preferred embodiment, the solenoid valve 18 is additionally or alternatively controlled so that only those parts of the breath samples are collected, where the carbon dioxide concentration is above a predefined level. Those parts where the carbon dioxide concentration is below that predefined level are rejected. Such a division can be derived from the output signal obtained from the capnographic breath sensor 12, and the controller can be adjusted to select or reject any predefined part of the breath waveform, according to the carbon dioxide level instantaneously detected. Further explanations and embodiments are to be found in the above-mentioned International Publication No. WO 99/14576. Alternatively and preferably, the solenoid valve 18 is controlled to collect only those parts of the breath where the carbon dioxide concentration is below a predefined level. Alternatively and preferably, the solenoid valve 18 is controlled to collect any predefined part of the waveform. According to further preferred embodiments of the present invention, the breath sensor need not specifically be a capnographic detector, but can be a detector of another gas such as oxygen, or ammonia, depending on the particulars of the test with which the breath collection system is to be used, or even a combination of a capnograph with another sensor. Furthermore, sensors of pressure, flow, acoustic noise, temperature and humidity may also preferably be used to detect breaths.

[0096] The absorption traps can be heated to release the absorbed gases for measurement A heating device, such as a resistor, could preferably be included in the sample container, and connected to an external power source, such that the gas contained in each trap is selectively and sequentially released by means of activation of the heater and the solenoid valves. Alternatively this gas collection and release system could provided as an accessory for use with other gas collection systems, or can be implemented using standard laboratory equipment as described in the prior art. The samples are transferred to a VOC analyzer 63, such as is known in the art, for analysis of the VOC concentration in each sample. Gas measurement of VOC concentrations can preferably be performed by subtracting the concentration of VOC found in the ambient air from that found in the alveolar air, as described, for instance, in the above-mentioned articles by J. D. Pleil et al., and by Wu-Hsun Cheng et al.


Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Cormier to incorporate an analyte sensor downstream of the valve in order to measure bacteria-produced analytes from alveolar breath of the exhaled 
With respect to claim 2, Giron teaches a temperature sensor positioned along an influent flow path between the breath input port and the valve, the temperature sensor connected to the controller (par.0034-35 “the controller may preferably cause the sample distributor to direct the samples at predetermined times, which may preferably be at fixed time intervals, or may preferably be determined by a characteristic of the breaths of the subject. This characteristic of the breaths may preferably be at least one of... the temperature... Alternatively and preferably, the predetermined times may be determined by at least one physiological characteristic of the subject, which could be 
	With respect to claim 3, Cormier teaches a gas sensor positioned along an influent flow path between the breath input port and the valve, the gas sensor connected to the controller and configured to measure a particular type of gas in exhaled breath samples (par.0035 “Once the capnometer 104 detects that the CO2 in the breath passing through has reached the appropriate threshold level indicating alveolar breath, the Microprocessor 203 responds by signaling the relay array 206 to in turn adjust the positioning of the 4-way valve 205 thereby to convey the remainder of the incoming breath exhalation into the collection chamber 107 associated with the piston”).
	With respect to claim 4, Martino teaches the analyte sensor comprises: a cartridge into which the second portion of the exhaled breath sample is routed; a light emitting diode that is positioned to illuminate the reaction chamber of the cartridge through a transparent window of the cartridge; and a photodiode positioned to measure light from the light emitting diode that is reflected from the reaction chamber (see par.0019). Therefore, PHOSITA would have had predictable success to modify Cormier to incorporate an analyte sensor in order to measure bacteria-produced analytes in the exhaled mammalian breath, as evidence by Martino.
	With respect to claim 6, Cormier teaches a status indicator that notifies a user of the device that initiation of exhalation is detected (par.0030 “user interface display 207 for displaying Apparatus status information”). Although Cormier does not explicitly teach 
	With respect to claim 17, Cormier teaches the valve comprises a piston that slides in a proximal direction within a conduit of the breath analysis device in response to exhalation (piston 107 slides in response to exhalation; see Fig. 1).

Claims 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier, Martino, and Giron, as applied to claim 1 above, in further view of Rigas (US PG Pub. No. 2015/0250407 A1).

With respect to claims 5, 15, and 16, Cormier, Martino, and Giron teach a handheld breath analysis device as established above.
However, Cormier, Martino, and Giron do not teach the limitations further recited in claims 5, 15, and 16.
Regarding claim 5, Rigas teaches a wireless transceiver, wherein the handheld breath analysis device is configured to communicate with a smartphone using the wireless transceiver (par.0055). 
Regarding claim 15, Rigas teaches a desiccant capable of removing moisture from the breath sample (par.0058 “The desiccant assembly 60 helps to remove excess moisture from the exhaled breath. In some embodiments, the desiccant assembly 60 is provided inside of the mouthpiece 12”.

Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Cormier to incorporate a transceiver in order to transmit data to an external computer (or smartphone), as evidence by Rigas (see par.0055). Additionally, PHOSITA would have had predictable success to modify Cormier to utilize Rigas’ mouthpiece and desiccant in place of Cormier’s mouthpiece as this would be a simple substitution that would help remove excess moisture from the exhaled breath (see Rigas, par.0058). PHOSITA would have had added motivation to incorporate Rigas’ mouthpiece and dessicant since Cormier also acknowledges the need for drying out any possible water condensation and other moisture (see Cormier, par.0038).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cormier, Martino, and Giron, as applied to claim 1 above, in further view of Killard et al. (US PG Pub. No. 2015/0260706 A1) (hereinafter “Killard”).

With respect to claim 7, Cormier, Martino, and Giron teach a handheld breath analysis device as established above.
However, Cormier, Martino, and Giron do not teach the limitations further recited in claim 7.
Killard teaches the analyte sensor is a nanoparticle sensor (par.0101).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Cormier, Martino, and Giron to utilize a nanoparticle sensor  .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10226201. Although the claims at issue are not identical, they are not patentably distinct from each other as they are believed to be obvious variants of one another.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2018/0214050 A1, see par.0055
US PG Pub. No. 2014/0066749 A1, see par.0068
US PG Pub. No. 2013/0245483 A1, see par. 0105, 0108, 0139
US PG Pub. No. 2003/0050567 A1, see par.0048

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791